                                                                                                       FILED
                                                                                              2019 Mar-29 PM 03:28
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                           MIDDLE DIVISION

TINA LYNN CHAPMAN,                               )
                                                 )
         Plaintiff,                              )
                                                 )
v.                                               )
                                                 )    Case No.: 4:17-cv-01750-SGC
SOCIAL SECURITY                                  )
ADMINISTRATION, Commissioner,                    )
                                                 )
         Defendant.                              )

                              MEMORANDUM OPINION1

         The plaintiff, Tina Lynn Chapman, appeals from the decision of the

Commissioner of the Social Security Administration (the “Commissioner”)

denying her application for Supplemental Security Income (“SSI”). Chapman

timely     pursued     and     exhausted her administrative remedies,                   and the

Commissioner’s decision is ripe for review pursuant to 42 U.S.C § 1383(c)(3). For

the reasons discussed below, the Commissioner’s decision is due to be reversed

and remanded.

I. Procedural History

         Chapman completed the tenth grade and later obtained her GED. (Tr. at

182, 460). She has worked as a certified home health aide, certified nursing


1
  The parties have consented to the exercise of full dispositive jurisdiction by a magistrate judge
pursuant to 28 U.S.C. § 636(c). (Doc. 20).
                                                 1
assistant, and housekeeper. (Id. at 182, 191). In her application for SSI, she

alleged she became disabled on August 1, 2014, as a result of degenerative disc

disease and an adjustment disorder. (Id. at 143, 181). After her claims were

denied, Chapman requested a hearing before an administrative law judge (“ALJ”).

(Id. at 68, 86-90, 93-95). Following a hearing, the ALJ denied Chapman’s claims.

(Id. at 11-22). Chapman was fifty-three years old when the ALJ issued her

decision. (Id. at 22, 143). After the Appeals Council denied review of the ALJ’s

decision (id. at 1-4), that decision became the final decision of the Commissioner,

see Frye v. Massanari, 209 F. Supp. 2d 1246, 1251 (N.D. Ala. 2001 (citing Falge

v. Apfel, 150 F.3d 1320, 1322 (11th Cir. 1998)). Thereafter, Chapman commenced

this action. (Doc. 1).

II. Statutory and Regulatory Framework

      To establish eligibility for disability benefits, a claimant must show “the

inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not

less than twelve months.” 42 U.S.C. § 416(i)(1)(A); see also id. at §

1382c(a)(3)(A); 20 C.F.R. § 416.905(a). The Social Security Administration

employs a five-step sequential analysis to determine an individual’s eligibility for

disability benefits. 20 C.F.R. § 416.920(a)(4).

                                         2
      First, the Commissioner must determine whether the claimant is engaged in

“substantial gainful activity.” Id. at § 416.920(a)(4)(i). “Under the first step, the

claimant has the burden to show that she is not currently engaged in substantial

gainful activity.” Reynolds-Buckley v. Comm’r of Soc. Sec., 457 F. App’x 862,

863 (11th Cir. 2012). If the claimant is engaged in substantial gainful activity, the

Commissioner will find the claimant is not disabled. 20 C.F.R. § 416.920(a)(4)(i)

and (b). At the first step, the ALJ determined Chapman has not engaged in

substantial gainful activity since her alleged disability onset date of August 1,

2014. (Tr. at 13).

      If the claimant is not engaged in substantial gainful activity, the

Commissioner must next determine whether the claimant suffers from a severe

physical or mental impairment or combination of impairments that has lasted or is

expected to last for a continuous period of at least twelve months. 20 C.F.R. §

416.920(a)(4)(ii). An impairment “must result from anatomical, physiological, or

psychological abnormalities which can be shown by medically acceptable clinical

and laboratory diagnostic techniques.” Furthermore, it “must be established by

medical evidence consisting of signs, symptoms, and laboratory findings, not only

by [the claimant’s] statement of symptoms.” Id. at § 416.908; see also 42 U.S.C. §

1382c(a)(3)(D). An impairment is severe if it “significantly limits [the claimant’s]

physical or mental ability to do basic work activities . . . .” 20 C.F.R. §

                                          3
416.920(c). 2 “[A]n impairment can be considered as not severe only if it is a slight

abnormality which has such a minimal effect on the individual that it would not be

expected to interfere with the individual’s ability to work, irrespective of age,

education, or work experience.” Brady v. Heckler, 724 F.2d 914, 920 (11th Cir.

1984); see also 20 C.F.R. § 416.921(a). A claimant may be found disabled based

on a combination of impairments, even though none of the individual impairments

alone is disabling.         20 C.F.R. § 416.923. The claimant bears the burden of

providing medical evidence demonstrating an impairment and its severity. Id. at §

416.912(a) and (c).            If the claimant does not have a severe impairment or

combination of impairments, the Commissioner will find the claimant is not

disabled.       Id. at § 416.920(a)(4)(ii) and (c).             At the second step, the ALJ

determined Chapman has the following severe impairments: obesity, degenerative

disc disease, depression, degenerative joint disease, anxiety, bipolar disorder, and

panic disorder. (Tr. at 13).

          If the claimant has a severe impairment or combination of impairments, the


2
    Basic work activities include:

          (1) [p]hysical functions such as walking, standing, sitting, lifting, pushing,
          pulling, reaching, carrying, or handling; (2) [c]apacities for seeing, hearing, and
          speaking; (3) [u]nderstanding, carrying out, and remembering simple instructions;
          (4) [u]se of judgment; (5) [r]esponding appropriately to supervision, co-workers
          and usual work situations; and (6) [d]ealing with changes in a routine work
          setting.

20 C.F.R. § 416.921(b).
                                                   4
Commissioner must then determine whether the impairment meets or equals one of

the “Listings” found in 20 C.F.R. Part 404, Subpart P, Appendix 1. 20 C.F.R. §

416.920(a)(4)(iii); see also id. at §§ 416.925 and 416.926. The claimant bears the

burden of proving her impairment meets or equals one of the Listings. Reynolds-

Buckley, 457 F. App’x at 863. If the claimant’s impairment meets or equals one of

the Listings, the Commissioner will find the claimant is disabled. 20 C.F.R §

416.920(a)(4)(iii) and (d). At the third step, the ALJ determined Chapman does

not have an impairment or combination of impairments that meets or medically

equals the severity of one of the Listings. (Tr. at 16).

      If the claimant’s impairment does not meet or equal one of the Listings, the

Commissioner must determine the claimant’s residual functional capacity (“RFC”)

before proceeding to the fourth step. 20 C.F.R. § 416.920(e); see also id. at §

416.945. A claimant’s RFC is the most she can do despite her impairments. See

id. at § 416.945(a)(1). At the fourth step, the Commissioner will compare her

assessment of the claimant’s RFC with the physical and mental demands of the

claimant’s past relevant work. Id. at §§ 416.920(a)(4)(iv) and (e), 416.960(b).

“Past relevant work is work that [the claimant] [has] done within the past 15 years,

that was substantial gainful activity, and that lasted long enough for [the claimant]

to learn to do it.” Id. at § 416.960(b)(1). The claimant bears the burden of proving

her impairment prevents her from performing her past relevant work. Reynolds-

                                          5
Buckley, 457 F. App’x at 863. If the claimant is capable of performing her past

relevant work, the Commissioner will find the claimant is not disabled. 20 C.F.R.

§§ 416.920(a)(4)(iv), 416.960(b)(3). Before proceeding to the fourth step, the ALJ

determined Chapman has the RFC to perform light work with the following

limitations: she can sit for six hours in an eight-hour work day; stand and/or walk

for six hours in an eight-hour work day; never climb ladders, ropes, scaffolds;

occasionally climb ramps and stairs, balance, stoop, crouch, kneel, and crawl;

occasionally reach overhead; understand, remember, and carry out simple

instructions; maintain attention and concentration for two-hour periods at a time;

perform jobs that do not require interaction with the general public; have

occasional interaction with coworkers; adapt to routine and infrequent workplace

changes; make simple work-related decisions. (Tr. at 17). At the fourth step, the

ALJ determined Chapman is unable to perform her past relevant work. (Id. at 20).

      If the claimant is unable to perform her past relevant work, the

Commissioner must finally determine whether the claimant is capable of

performing other work that exists in substantial numbers in the national economy

in light of the claimant’s RFC, age, education, and work experience. 20 C.F.R. §§

416.920(a)(4)(v) and (g)(1), 416.960(c)(1).        If the claimant is capable of

performing other work, the Commissioner will find the claimant is not disabled.

Id. at §§ 404.1520(a)(4)(v) and (g)(1), 416.920(a)(4)(v) and (g)(1). If the claimant

                                         6
is not capable of performing other work, the Commissioner will find the claimant

is disabled. Id. At the fifth step, considering Chapman’s age, education, work

experience, and RFC, the ALJ determined there are jobs that exist in significant

numbers in the national economy that Chapman can perform, such as those of

laundry worker, shipping and receiving weigher, and electrical accessories

assembler. (Tr. at 21). Therefore, the ALJ concluded Chapman is not disabled.

(Id. at 21-22).

III. Standard of Review

      Review of the Commissioner’s decision is limited to a determination of

whether that decision is supported by substantial evidence and whether the

Commissioner applied correct legal standards. Crawford v. Comm’r of Soc. Sec.,

363 F.3d 1155, 1158 (11th Cir. 2004).         A district court must review the

Commissioner’s findings of fact with deference and may not reconsider the facts,

reevaluate the evidence, or substitute its judgment for that of the Commissioner.

Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1260 (11th Cir. 2007);

Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005). Rather, a district court

must “scrutinize the record as a whole to determine if the decision reached is

reasonable and supported by substantial evidence.” Bloodsworth v. Heckler, 703

F.2d 1233, 1239 (11th Cir. 1983) (internal citations omitted).        Substantial

evidence is “such relevant evidence as a reasonable person would accept as

                                        7
adequate to support a conclusion.” Id. It is “more than a scintilla, but less than a

preponderance.” Id. A district court must uphold factual findings supported by

substantial evidence, even if the preponderance of the evidence is against those

findings. Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996) (citing Martin v.

Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)).

       A district court reviews the Commissioner’s legal conclusions de novo.

Davis v. Shalala, 985 F.2d 528, 531 (11th Cir. 1993). “The [Commissioner’s]

failure to apply the correct law or to provide the reviewing court with sufficient

reasoning for determining that the proper legal analysis has been conducted

mandates reversal.” Cornelius v. Sullivan, 936 F.2d 1143, 1145-46 (11th Cir.

1991).

IV. Discussion

       On appeal, Chapman makes several arguments, the first of which is that the

Appeals Council erred in refusing to consider new evidence she submitted. (Doc.

14).     With her brief in support of disability containing this argument, she

simultaneously filed a motion to remand on the same ground. (Doc. 15).

       A claimant may present new evidence at each stage of the administrative

process, with a few exceptions. Ingram, 496 F.3d at 1261. The Appeals Council is

required to consider “new, material, and chronologically relevant evidence”

submitted by a claimant. Id.; see also 20 C.F.R. § 416.1470. Evidence is new if it

                                         8
is not merely cumulative of the evidence that was before the ALJ. See Caulder v.

Bowen, 791 F.2d 872, 877 (11th Cir. 1986 (recognizing cumulative evidence is not

new). New evidence is material if there is a reasonable probability it would change

the administrative result. Hyde v. Bowen, 823 F.2d 456, 459 (11th Cir. 1987).

New evidence is chronologically relevant if it relates back to the period before an

ALJ’s decision. See Washington v. Soc. Sec. Admin., Comm’r, 806 F.3d 1317,

1322 (11th Cir. 2015) (holding opinions of psychologist who examined claimant

several months after ALJ’s decision were chronologically relevant because they

related back to the period before the ALJ’s decision); 20 C.F.R. § 416.1470

(describing requirements for additional evidence the Appeals Council will review).

      Whether evidence is new, material, and chronologically relevant is a

question of law subject to de novo review. Washington, 805 F.3d at 1321. Where

the Appeals Council refuses to consider new, material, and chronologically

relevant evidence, it commits an error of law, and remand to the Commissioner for

consideration of the evidence in conjunction with record is appropriate. Id.

      After requesting review of the ALJ’s decision, Chapman submitted the

following additional evidence to the Appeals Council: (1) treatment records from

the Etowah Free Community Clinic (“EFCC”) dated January 6, 2016, through

April 3, 2017 (Tr. at 479-84), and (2) a psychological evaluation performed by Dr.

David R. Wilson on April 19, 2017 (id. at 485-90). The Appeals Council refused

                                         9
to consider the EFCC treatment records pre-dating the ALJ’s November 4, 2016

decision based on the determination they are not material. (Id. at 2). The Appeals

Council refused to consider either the EFCC treatment records post-dating the

ALJ’s decision or Dr. Wilson’s psychological evaluation based on the

determination they are not chronologically relevant. (Id.).

      Dr. Wilson offered the following opinion:

      [Chapman] has serious problems with her mood, and also with panic
      attacks. She also has some cognitive limitations which limit her job
      options. She has serious medical problems which could also
      compromise her ability to work. Her ability to withstand the pressures
      of day to day occupational functioning is highly impaired. She would
      have difficulty with both the task and interpersonal aspects of job
      environments and her anxiety and panic attacks would make it very
      difficult for her to work. It is unlikely that her condition will improve
      in the next 12 months.

(Id. at 488).    He also indicated Chapman (1) cannot maintain attention,

concentration, and/or pace for periods of at least two hours; perform activities

within a schedule and be punctual within customary tolerances; sustain an ordinary

routine with special supervision; adjust to routine and infrequent work changes;

interact with supervisors; interact appropriately with coworkers; maintain socially

appropriate behavior; or adhere to basic standards of neatness and cleanliness; (2)

would be off-task eighty percent of an eight-hour day; (3) would miss twenty-five

days in a thirty-day period because of her psychological symptoms; (4) exhibits a

variety of symptoms characterizing a depressive syndrome, anxiety disorder, and

                                         10
panic disorder or agoraphobia, including marked restriction in the ability to

understand, remember, or apply information; marked difficulties in the ability to

interact with others and the ability to concentrate, persist, or maintain pace; and

marked limitation in the ability to adapt or manage oneself. (Id. at 489-90). He

also indicated the foregoing limitations existed back to August 1, 2014. (Id.). Dr.

Wilson based his opinions on his April 19, 2017 examination of Chapman and his

review of “extensive summaries of [Chapman’s] medical and psychiatric records”

provided by Chapman’s attorney. (Id. at 485).

      Psychological evaluations conducted after an ALJ’s decision may still be

chronologically relevant if they relate back to the period before the ALJ’s decision.

See Washington 806 F.3d at 1322-23; Hunter v. Soc. Sec. Admin., Comm’r, 705 F.

App’x 936, 940 (11th Cir. Oct. 16, 2017). Dr. Wilson’s psychological evaluation

of Chapman, although performed approximately fourth months after the ALJ’s

decision, clearly relates back to the period before the ALJ’s decision. He explicitly

stated he reviewed “extensive summaries of [Chapman’s] medical and psychiatric

records” as part of his evaluation, and he affirmatively indicated Chapman’s

limitations existed back to August 1, 2014, the onset date of her disability. (Tr. at

485, 489-90). These are the same “specific circumstances” that were present in

Washington and Hunter.        See Washington, 806 F.3d at 1322-23 (holding

psychological evaluation performed seven months after ALJ’s decision was

                                         11
chronologically relevant because it was informed by claimant’s report of

hallucinations experienced “throughout his life” and psychologist’s review of

claimant’s mental health treatment records from the period before the ALJ’s

decision); Hunter, 705 F. App’x at 940 (holding psychological evaluation

performed four months after ALJ’s decision was chronologically relevant because

psychologist considered claimant’s statements regarding period before ALJ’s

decision and reviewed claimant’s medical records for the same period, as in

Washington, and additionally explicitly stated claimant’s limitations existed back

to date before ALJ’s decision); see also Wilson v. Colvin, 2016 WL 4447442, at *7

(N.D. Ala. Aug. 24, 2016) (holding psychological evaluation performed four

months after ALJ’s decision was chronologically relevant under circumstances

similar to Washington); cf. Ashley v. Comm’r of Soc. Sec. Admin., 707 F. App’x

939, 949 (11th Cir. 2017) (holding medical examination was not chronologically

relevant where there was no indication doctor was provided with claimant’s

medical records for the relevant period, doctor performed his examination almost

two years after the ALJ’s decision, and in the meantime claimant’s impairment had

worsened); Hargress v. Soc. Sec. Admin., Comm’r, 883 F.3d 1302, 1309-10 (11th

Cir. 2018) (holding physical capacities form completed after ALJ’s decision was

not chronologically relevant where doctor checked a box indicating claimant’s

limitations dated back to disability onset date, but there was no indication doctor

                                        12
evaluated claimant’s past medical records when forming his opinion). 3

       Dr. Wilson’s psychological evaluation is also new and material. It is new

because it is not merely cumulative. The Commissioner notes the evaluation

documents subjective complaints similar to those documented in other treatment

records that were already in the administrative record. (Doc. 17 at 13). That may

be true, but it also offers a number of opinions that were not part of the record

before the ALJ.

       Dr. Wilson’s psychological evaluation is material because there is a

reasonable possibility it would change the administrative result. The ALJ found

Chapman did not meet Listing 12.04 (addressing depressive, bipolar, and related

disorders) or 12.06 (addressing anxiety and obsessive-compulsive disorders)

because she did not satisfy the requirements of paragraphs B or C of those Listings.

(Tr. at 16-17). Paragraph B of each of the Listings requires a claimant to have an

extreme limitation in one, or marked limitations in two, of the following areas of

mental functioning: (1) understanding, remembering, or applying information; (2)

3
  The Commissioner notes Dr. Wilson did not review Chapman’s actual treatment records but,
rather, only her attorney’s summaries of those records. (Doc. 17 at 7-8). This is a distinction
without a difference. The Commissioner also notes one of the records Dr. Wilson references
pre-dates Chapman’s alleged onset date. (Id. at 8). This does not affect the conclusion Dr.
Wilson’s psychological evaluation is chronologically relevant because Dr. Wilson reviewed a
more comprehensive history of Chapman’s treatment than the one record noted by the
Commissioner. Finally, the Commissioner notes Dr. Wilson did not describe the treatment
records on which he relied. (Id. at 10). The Commissioner cites no authority that would support
the conclusion this is a requirement under Washington or its progeny. The undersigned notes the
Commissioner does not argue Chapman’s mental impairments worsened between the ALJ’s
decision and Dr. Wilson’s psychological evaluation.
                                              13
interacting with others; (3) concentrating, persisting, or maintaining pace; and (4)

adapting or managing oneself. 20 C.F.R. Pt. 404, Subpt. P, App. 1, §§ 12.04,

12.06. Dr. Wilson determined Chapman had marked limitations in all four of these

areas of mental functioning. (Tr. at 490). Based on this determination, a factfinder

could reasonably conclude Chapman has an impairment that meets Listing 12.04

and/or 12.06.

      The Commissioner disputes the materiality of Dr. Wilson’s psychological

evaluation on the ground it is inconsistent with Chapman’s treatment records for

the relevant period. (Doc. 17 at 10-13). There is some inconsistency. For

example, Chapman told her treating mental health provider in September 2015 that

she was “doing okay” and “doing good.” (Tr. at 466-67). Chapman’s mood at that

time was identified as euthymic, her sleep pattern as normal, her insight and

judgment as fair, her thought process as logical, her attention and concentration as

adequate, and her energy and motivation as fair. (Id. at 465). However, the

treatment records also document Chapman repeatedly reported experiencing

auditory and visual hallucinations, suicidal and homicidal ideation, depression,

anxiety, panic attacks, lack of energy, anger, and aggression. (See, e.g., id. at 391,

430, 433, 435-36, 444, 447, 468-70, 473). As late as August 2015, Champan

reported “she tried to force herself [to] deal with [her] panic attacks [and]

depression by going out [and] getting a job” but that after working two days, “she

                                         14
had a major panic attack [and] could not leave the home.” (Id. at 468). Treatment

records from a single month documenting improvement and stability do not render

Dr. Wilson’s psychological evaluation inconsistent with those records viewed in

their entirety. 4

       In sum, Dr. Wilson’s psychological evaluation is new, material,

chronologically relevant evidence, and the Appeals Council committed legal error

in refusing to consider it. 5

V. Conclusion

       Having reviewed the administrative record and considered all of the

arguments presented by the parties, the undersigned find the Commissioner’s

decision is not in accordance with applicable law. Therefore, Chapman’s motion

to remand (Doc. 15) is due to be granted, and the Commissioner’s decision is due




4
  The Commissioner also notes Dr. Wilson references diagnoses (which the Commissioner notes
do not establish a claimant’s limitations), a Global Assessment of Functioning (“GAF”) score
(the probative value of which the Commissioner calls into question), and evidence to which the
ALJ assigned limited weight (i.e., the opinion of Dr. June Nichols, a psychologist who
performed a consultative psychological evaluation of Chapman on October 7, 2014). (Doc. 17 at
8-10). None of these are convincing arguments that Dr. Wilson’s psychological evaluation is
immaterial.    The evaluation arguably would have been incomplete with a reference to
Chapman’s diagnostic history. There is no indication the GAF score was a substantial basis for
any of his opinions. Finally, the ALJ did not wholly discredit Dr. Nichols’ opinions but, rather,
gave them some weight. (Tr. at 20).
5
  The Appeals Council did not err in refusing to consider the treatment records from the EFCC
dated January 6, 2016, through April 3, 2017, as they primarily document existing diagnoses and
prescription refills. See Washington, 806 F.3d at 1323 n.9 (holding questionnaire completed by
psychiatrist was cumulative inasmuch as it listed symptoms and medications that were already in
the record before the ALJ).
                                               15
to be reversed and remanded for further consideration. 6 A separate order will be

entered.

       DONE this 29th day of March, 2019.



                                                    ______________________________
                                                    STACI G. CORNELIUS
                                                    U.S. MAGISTRATE JUDGE




6
  Because this case must be remanded for consideration of Dr. Wilson’s psychological
evaluation, it is not necessary to address Chapman’s additional challenges to the ALJ’s decision.
See Washington, 806 F.3d at 1323 n.10 (reaching the same conclusion with respect to claimant’s
additional arguments).
                                               16
